Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
Claim Objections
Claim 21 is objected to because of the following informalities:  the phrase “a sheet of material having that maintains a pre-determined shape” in lines 3-4 should recite --a sheet of material that maintains a predetermined shape”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quesnel (WO 2021/216611 A1).
Claim 20: Quesnel discloses a method for establishing a hygienic barrier 200/250 (other embodiments also disclosed) between a caregiver and a patient, the method comprising:
suspending a reinforced section of a sheet of material (between lines A and B in annotated fig. 3 below; sheet [00175]) above the patient (figs. 54A-C and 58A-C show the barrier suspended above the patient) such that the reinforced section maintains a pre-determined shape prior to deployment and after suspending over the patient (reinforced region of the barrier includes a scaffold 206/256 which provides a rigid support system for the barrier [00184]; a rigid support is configured to maintain a predetermined shape prior to deployment and after suspending the barrier over the patient), wherein gravity causes an enclosure portion of the sheet of material to hang down and spread outward from the reinforced section, without changing the pre-determined shape to form an enclosure space about the patient having a greater perimeter than the reinforced section (fig. 3 shows enclosure portion (between lines B and C in annotated fig. 3 below) spreading outward; [00177] “the inherent increased weight of the barrier 102 pulls other portions of the barrier 102 to maintain the 3D structure 104”; since the weight of barrier pulls it taught, this means the enclosure hangs down and spreads outward through a force of gravity); where a patient-side of the sheet of material is located on an interior of the enclosure space and a caregiver-side of the sheet of material is exterior to the enclosure space (inherent of any enclosure); 
wherein the enclosure portion includes one or more arm openings 120/208, and at least one of the one or more arm openings includes an arm sleeve having a near end, a far end, and a sleeve wall extending therebetween, the near end being joined to the sheet material about a respective arm opening, where the sleeve wall extends within the enclosure space (“arm sleeves 120 are integrally formed with and extend outwardly away from the barrier 102. Thus, the integrally formed arm sleeves 120 can be inverted and inserted into the interior volume of the 3D structure 104” [00191]); and 
wherein the enclosure portion includes at least one tool opening 122 that allows an instrument to be passed from the caregiver-side through the sheet of material to the patient-side and into the enclosure space [00196]; and

    PNG
    media_image1.png
    264
    518
    media_image1.png
    Greyscale
wherein the caregiver inserts a hand into the sleeve wall through the one or more arm openings and to the far end allowing for the caregiver to manipulate the instrument while the sleeve wall and the sheet of material maintains the hygienic barrier between the caregiver and the patient allowing the caregiver to attend to and directly visualize the patient through the hygienic barrier (“the integrally formed arm sleeves 120 can be inverted and inserted into the interior volume of the 3D structure 104 to prevent direct contact between the arm (or hand) of personnel and the patient” [00191]; a portion of the barrier may be transparent to allow for direct visualization of the patient [00176]).
Claim 21: Quesnel discloses a method for a caregiver to interact with a patient through a hygienic barrier 200/250 (other embodiments also disclosed), the method comprising:
suspending a reinforced section of a sheet of material (between lines A and B in annotated fig. 3 above; sheet [00175]) that maintains a pre-determined shape prior to deployment and after suspending over the patient above the patient (figs. 54A-C and 58A-C show the barrier suspended above the patient; reinforced region of the barrier (between lines B and C in annotated figure above) includes a scaffold 206/256 which provides a rigid support system for the barrier [00184]; a rigid support is configured to maintain a predetermined shape prior to deployment and after suspending the barrier over the patient), such that gravity causes an enclosure portion of the sheet of material to hang down and spread outward from the reinforced section, without changing the pre-determined shape to form an enclosure space having a greater perimeter than the reinforced section (fig. 3 shows enclosure space spreading outward; [00177] “the inherent increased weight of the barrier 102 pulls other portions of the barrier 102 to maintain the 3D structure 104”; since the weight of barrier pulls it taught, this means the enclosure hangs down and spreads outward through a force of gravity); such that a patient-side of the sheet of material is located on an interior of the enclosure space and a caregiver-side of the sheet of material is exterior to the enclosure space (inherent of any enclosure); 
positioning the patient within the enclosure space such that the reinforced section is spaced from the patient (figs. 54A-C and 58A-C);
inserting an arm of the caregiver through an arm opening 120/208 in the enclosure portion, where the arm opening includes an arm sleeve having a near end, a far end, and a sleeve wall extending therebetween, the near end being joined to the sheet of material about the arm opening, where the sleeve wall extends within the enclosure space (“arm sleeves 120 are integrally formed with and extend outwardly away from the barrier 102. Thus, the integrally formed arm sleeves 120 can be inverted and inserted into the interior volume of the 3D structure 104 to prevent direct contact between the arm (or hand) of personnel and the patient” [00191]); and 
inserting an instrument through a tool opening 122 in the enclosure portion such that an end of the instrument passes from the caregiver-side through the sheet of material to the patient-side and into the enclosure space [00196]; and
handling the patient or manipulating the instrument through the arm sleeve such that the caregiver can directly visualize the patient through the hygienic barrier ([00239]; a portion of the barrier may be transparent to allow for direct visualization of the patient [00176]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-14, 16-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quesnel.
Claim 1: Quesnel discloses a hygienic barrier 200/250 (other embodiments also disclosed) for suspending over a patient to limit a spread of fluids (at least figs. 3-6 show the barrier; figs. 54A-C and 58A-C show the barrier suspended above the patient; [00173] discloses the barrier mitigates fluid movement), the hygienic barrier comprising: 
a reinforced region (between lines A and B in annotated fig. 3 above) that maintains a predetermined shape prior to deployment and after suspending over the patient (reinforced region of the barrier includes a scaffold 206/256 which provides a rigid support system for the barrier [00184]; a rigid support is configured to maintain a predetermined shape prior to deployment and after suspending the barrier over the patient);
an enclosure portion (between lines B and C in annotated fig. 3 above) that encircles the reinforced region such that when in a deployed configuration, the reinforced region maintains the predetermined shape allowing the enclosure portion to hang down and spread outward from the reinforced region through a force of gravity to form an enclosure space having a greater perimeter than the reinforced region (fig. 3; [00177] “the inherent increased weight of the barrier 102 pulls other portions of the barrier 102 to maintain the 3D structure 104”; since the weight of barrier pulls it taught, this means the enclosure hangs down and spreads outward through a force of gravity), where the barrier allows for direct visualization of the patient therethrough (a portion of the barrier 102 can be partially (or fully) transparent [00176]); 
the enclosure portion having a patient-side on an interior of the enclosure space and a caregiver-side exterior to the enclosure space (inherent of any enclosure); 
at least one arm opening 120/208 located in the enclosure portion, the at least one arm opening includes an arm sleeve, the arm sleeve having a near end, a far end, and a sleeve wall extending therebetween, the near end being joined to the enclosure portion about a respective arm opening, where the sleeve wall extends within the enclosure space such that the far end can be moveably positioned in the enclosure space when a caregiver extends a hand into at least one arm opening from the caregiver-side, where the arm sleeve and the enclosure portion maintain a fluid barrier between the patient and the caregiver (“arm sleeves 120 are integrally formed with and extend outwardly away from the barrier 102. Thus, the integrally formed arm sleeves 120 can be inverted and inserted into the interior volume of the 3D structure 104 to prevent direct contact between the arm (or hand) of personnel and the patient” [00191]); and 
at least one tool opening 122 in the enclosure portion that allows an instrument to be passed from the caregiver-side through the enclosure portion to the patient-side and into the enclosure space [00196].
	Quesnel does not explicitly disclose the enclosure portion (as opposed to the reinforced region) allows for direct visualization of the patient therethrough. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the barrier such that at least the enclosure portion allows for direct visualization therethrough since this is the portion closer to the patient during use and thus would be of more clinical interest to the user and this location would avoid visual interference from the scaffold.
Claim 2: Quesnel discloses the reinforced region and enclosure portion comprises a continuous sheet of material, and wherein the reinforced region includes a reinforcement support structure (barrier is a continuous sheet of material [00175] and scaffold may be coupled to the interior or exterior surface of the barrier or integrated into the barrier [00184]).
Claim 4: Quesnel discloses the predetermined shape is selected from a group consisting of a planar shape. a concave shape, and a polygonal shape (figs. 3 and 5 show the scaffolding of the reinforced region with a circular cone shape; other shapes are also possible such as square or triangular pyramids or prisms [00177]).
Claim 5: the at least one tool opening is located adjacent to the at least one arm opening (any instrument or tool opening in the barrier is considered to be located adjacent to an arm opening in the barrier).
Claim 6: Quesnel discloses the reinforced region comprises a frame structure adjacent to the reinforced region (scaffold 206 is a frame structure and is located within the reinforced region).
Claim 7: Quesnel discloses the reinforced region bends to a lesser degree than the enclosure portion to create an increased area of the enclosure space adjacent to the reinforced region (the presence of the scaffold maintains the 3D structure [00184]; by nature, locations reinforced with the scaffold bend to a lesser degree than other locations to created an increased area adjacent the reinforced region; figs. 3 and 5).
Claims 8 and 9: Quesnel discloses the far end of the arm sleeve comprises a glove shape with at least two opposable portions (hand portion 608 of sleeve can contour to the hand, e.g. be shaped as a glove [00238]). A glove shaped to contour to the hand inherently includes at least two opposable portions and would be understood to comprise four finger portions and a thumb portion).
Claim 10: Quesnel discloses a valve structure located in the at least one tool opening (arm ports 120 may include valves [0046-47]; instrument ports may have the same structure as arm ports [00196]).
Claim 11: Quesnel discloses a temporary barrier in the at least one tool opening (the arm port 120 can include a flap that is removably coupled to the exterior surface of the barrier 102 (e.g., with hook and loop fasteners, magnetically coupled, etc.) and that covers (or spans across) the entire (or a portion of the) aperture to provide a seal (e.g., when not in use) [00189]; as noted above, the tool opening may have the same structure as the arm port [00196]).
Claim 12: Quesnel discloses at least two overlapping flaps in the at least one tool opening (the valve can have a plurality of flaps that retract to generate a seal [00189]; as noted above, the tool opening may have the same structure as the arm port [00196]).
Claim 13: Quesnel discloses the arm port may include an opening surrounded by an elastic portion, such that when the caregiver extends the hand into the hand opening and through the hand opening, the elastic portion causes the opening to close about the hand or an arm of the caregiver (“the arm port can include an elastic cuff (or otherwise membranous sheet having a hole therethrough) that can provide a sealing engagement when an arm is inserted” [00189]) but fails to explicitly disclose a similar elastic portion for the arm sleeve. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quesnel to include a hand opening surrounded by an elastic portion at a far end of the arm sleeve as such would provide the same sealing function as the cuff in the arm port embodiment and would allow the user to don properly sized gloves rather than using a generically size glove attached to the sleeve arm.
Claim 14: Quesnel discloses an outer perimeter of the enclosure portion is weighted relative to an inner perimeter of the enclosure portion (“the thickness of the barrier 102 can be increased near an end of the barrier 102 that contacts the patient. This way, the inherent increased weight of the barrier 102 pulls other portions of the barrier 102 to maintain the 3D structure 104” [00177]; “In some cases, the weights 112 can be situated near an axial end of the 3D structure 104 that is closer to the patient (e.g., than the opposing axial end of the 3D structure 104). This way, the weights 112 provide increased stability to an end of the barrier 102 that contacts the patient” [00182]).
Claim 16: Quesnel discloses at least one or more pockets on the patient-side of the enclosure portion (“isolation system 100 can include a pocket (or multiple pockets), and a wipe situated within each pocket (e.g., each pocket configured to receive a wipe). The pocket (and the corresponding wipe) can be situated within the interior volume of the barrier 102” [00200]).
Claim 17: Quesnel discloses the enclosure portion is frameless (scaffold is only present between lines A and B in annotated fig. 3 above).
Claim 18: Quesnel discloses an attachment arm coupled to the reinforced region, where the attachment arm can be detachably coupled to an external structure to suspend the hygienic barrier (figs. 54A-B and 58B-C show the barrier coupled to a microscope at the reinforced region; this constitutes an attachment arm which can be detachably coupled to an external structure to suspend the hygienic barrier).
Claim 19: Quesnel discloses a pre-deployment configuration wherein the enclosure portion is folded in a flat shape (any drape portion without a scaffold can be folded into a flat shape to define the claimed “pre-deployment” configuration).
Claim 23: Quesnel discloses at least one material of the barrier can be transparent [00176] but fails to disclose an entirety of the enclosure portion allows for direct visualization of the patient therethrough. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the entire enclosure portion of Quesnel from transparent material, in order to provide unobstructed visualization of the entire enclosed area.
	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quesnel in view of Koria (US 5342121).
Claim 15: Quesnel fails to disclose at least one or more pockets on the caregiver-side of the enclosure portion. However, Koria discloses at least one or more pockets on the caregiver-side of a patient enclosure (pouches 104-134, fig. 6 and col. 5, lines 51-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quesnel to include at least one or more pockets on the caregiver-side of the enclosure portion, as taught by Koria, in order to provide a convenient location to store tools or other materials needed for a patient procedure.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quesnel in view of Breegi (WO 2018/144809 A1).
Claim 22: Quesnel discloses several different instruments, including illumination devices and suction devices, but fails to explicitly disclose whether these instruments are inserted through the tool opening. However, Breegi discloses an illumination device (light source) may be inserted through a sealed port in a patient enclosure [0069]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert any number of instruments through the tool opening in the method of Quesnel, such as a light source as taught by Breegi, in order to allow the user to perform any number of procedures through the barrier device. In particular, a light source would ensure the user has an optimal view of a particular area within the enclosure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791